DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 05th, 2022 has been entered.
By this amendment, claims 10-11 and 15-16 have been amended and claim 8 has been cancelled.  Accordingly, claims 1-7 and 9-21 are pending in the present application in which claims 1, 10, and 16 are in independent form.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (U.S. Pub. 2011/0291270), newly cited.
In re claim 10, Suzuki discloses a method comprising forming a metal region 2h (Au film) over an adhesion layer 2k/2m (Pd/Ti film) (see paragraph [0156] and fig. 17), wherein the adhesion layer 2k/2m comprises a first portion overlapped by the metal region 2h (a region that is directly under the metal region 2h), and a second portion extending beyond an edge of the metal region 2h (a region that extended beyond edges of the metal region 2h) (see paragraph [0158] and fig. 18); etching the adhesion layer 2k/2m, wherein the second portion of the adhesion layer 2k/2m is removed by the etching (see paragraphs [00159]-[0162] and fig. 18), and wherein a remaining part of the first portion of the adhesion layer 2k/2m remains after the etching (see fig. 19, S36); and after the adhesion layer 2k/2m is etched, re-etching the metal region 2h, wherein in the re-etching the metal region 2h, the adhesion layer 2k/2m is also etched (see paragraphs [0162]-[0163] and fig. 19, S37), and wherein the etching the adhesion layer 2k/2m (see paragraphs [0159]-[0162] and fig. 18) and the re-etching (see paragraph [0163] and fig. 19) are separate etching processes.

    PNG
    media_image1.png
    528
    676
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    690
    648
    media_image2.png
    Greyscale

Suzuki is silent to wherein the metal region is etched faster than the adhesion layer is etched.
However, Suzuki, specifically discloses in (paragraphs [0074] and [0135]) that the etchant used for etching the adhesion layer is hydrogen peroxide solution and the amount of etching can be adjusted by controlling an etching rate by an additive to the solution and the temperature of the solution, in (paragraphs [0077]-[0078], [0116], [0135]) and that the amount of etching the metal region 2h can be adjusted by controlling an etching rate by an additive to the solution and the temperature of the solution and after etching the metal region 2h into the desired size, the resist can be removed.  Additionally, Suzuki discloses that this arrangement can prevent the occurrence of electrical short circuit between adjacent pads due to the suspended part and the adhesion of the suspended part as foreign matter to the semiconductor substrate thus improving the quality and reliability of the semiconductor device (see Abstract and paragraphs [0095], [0120], [0129], [0147], [0168]).
Therefore, based on the teaching of Suzuki above, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to control an etching rate by controlling an additive to the etching solution and adjusting the temperature of the etching solution in order to etch the metal region faster than the adhesion layer because in doing so would prevent the occurrence of electrical short circuit between adjacent pads due to the suspended part and the adhesion of the suspended part as foreign matter to the semiconductor substrate thus improving the quality and reliability of the semiconductor device (see Abstract and paragraphs [0095], [0120], [0129], [0147], [0168]).
In re claim 11, as applied to claim 10 above, Suzuki is silent to wherein in the etching the adhesion layer, the adhesion layer is etched faster than the metal region is etched.
However, Suzuki, specifically discloses in (paragraphs [0074] and [0135]) that the etchant used for etching the adhesion layer is hydrogen peroxide solution and the amount of etching can be adjusted by controlling an etching rate by an additive to the solution and the temperature of the solution, in (paragraphs [0077]-[0078], [0116], [0135]) and that the amount of etching the metal region 2h can be adjusted by controlling an etching rate by an additive to the solution and the temperature of the solution and after etching the metal region 2h into the desired size, the resist can be removed.  Additionally, Suzuki discloses that this arrangement can prevent the occurrence of electrical short circuit between adjacent pads due to the suspended part and the adhesion of the suspended part as foreign matter to the semiconductor substrate thus improving the quality and reliability of the semiconductor device (see Abstract and paragraphs [0095], [0120], [0129], [0147], [0168]).
Therefore, based on the teaching of Suzuki above, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to control an etching rate by controlling an additive to the etching solution and adjusting the temperature of the etching solution so that in the etching the adhesion layer, the adhesion layer is etched faster than the metal region is etched because in doing so would prevent the occurrence of electrical short circuit between adjacent pads due to the suspended part and the adhesion of the suspended part as foreign matter to the semiconductor substrate thus improving the quality and reliability of the semiconductor device (see Abstract and paragraphs [0095], [0120], [0129], [0147], [0168]).
In re claim 13, as applied to claim 10 above, Suzuki discloses wherein before the re-etching the metal region 2h, an undercut exists directly underlying the metal region 2h (see paragraph [0159] and fig. 18, S35), and wherein the undercut is at least reduced by the re-etching (see paragraph [0163] and fig. 19, S37).
In re claim 14, as applied to claim 13 above, Suzuki discloses wherein the undercut is eliminated by the re-etching (S37) (see paragraph [0163] and fig. 19).
In re claim 15, as applied to claim 10 above, Suzuki discloses wherein the method further comprising stopping the etching the adhesion layer 2k/2m (see paragraphs [0159], [0162], S35, S36 and figs. 18-19), wherein the re-etching the metal region 2h is performed after the etching the adhesion layer is stopped (see paragraph [0163] and fig. 19).
In re claim 16, Suzuki discloses a method comprising: forming a conductive feature comprising an adhesion layer 2k/2m formed of a first conductive material (Pd/Ti film) (see paragraph [0106] and fig. 17); and a metal region 2h (Au film) over the adhesion layer 2k/2m (see paragraph [0158] and fig. 17),  wherein the metal region 2h is formed of a second conductive material (Au film) different from the first conductive material 2k/2m (Pd/Ti film) (see paragraphs [0106], [0158] and fig. 17; performing a first etching process (S35, S36) to etch the adhesion layer 2k/2m, wherein in the first etching process, the metal region 2h is etched at a first etching rate, and the adhesion layer 2k/2m is etched at a second etching rate (see paragraphs [0159]-[0162] and figs. 18-19); and after the first etching process, performing a second etching process (re-etch, S37) to etch the metal region 2h using an etching chemical, wherein in the second etching process, the metal region is etched at a third etching rate, and the adhesion layer 2k/2m is etched at a fourth etching rate (see paragraph [0163] and fig. 19).
Suzuki is silent to wherein the adhesion layer is etched at a second etching rate greater than the first etching rate and the adhesion layer is etched at a fourth etching rate lower than the third etching rate.
However, Suzuki, specifically discloses in (paragraphs [0074] and [0135]) that the etchant used for etching the adhesion layer is hydrogen peroxide solution and the amount of etching can be adjusted by controlling an etching rate by an additive to the solution and the temperature of the etching solution, in (paragraphs [0077]-[0078], [0116], [0135]), that the amount of etching the metal region 2h can be adjusted by controlling an etching rate by an additive to the etching solution and the temperature of the solution and after etching the metal region 2h into the desired size, the resist can be removed.  Additionally, Suzuki discloses that this arrangement can prevent the occurrence of electrical short circuit between adjacent pads due to the suspended part and the adhesion of the suspended part as foreign matter to the semiconductor substrate thus improving the quality and reliability of the semiconductor device (see Abstract and paragraphs [0095], [0120], [0129], [0147], [0168]).
Therefore, based on the teaching of Suzuki above, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to control an etching rate for the adhesion layer and the metal region by controlling an additive to the etching solution and adjusting the temperature of the etching solution so that the adhesion layer is etched at a second etching rate greater than the first etching rate and the adhesion layer is etched at a fourth etching rate lower than the third etching rate because in doing so would prevent the occurrence of electrical short circuit between adjacent pads due to the suspended part and the adhesion of the suspended part as foreign matter to the semiconductor substrate thus improving the quality and reliability of the semiconductor device (see Abstract and paragraphs [0095], [0120], [0129], [0147], [0168]).
In re claim 17, as applied to claim 16 above, Suzuki is silent to wherein in the first etching process, the adhesion layer is etched faster than the metal region.
However, Suzuki, specifically discloses in (paragraphs [0074] and [0135]) that the etchant used for etching the adhesion layer is hydrogen peroxide solution and the amount of etching can be adjusted by controlling an etching rate by an additive to the solution and the temperature of the etching solution, in (paragraphs [0077]-[0078], [0116], [0135]), that the amount of etching the metal region 2h can be adjusted by controlling an etching rate by an additive to the etching solution and the temperature of the solution and after etching the metal region 2h into the desired size, the resist can be removed.  Additionally, Suzuki discloses that this arrangement can prevent the occurrence of electrical short circuit between adjacent pads due to the suspended part and the adhesion of the suspended part as foreign matter to the semiconductor substrate thus improving the quality and reliability of the semiconductor device (see Abstract and paragraphs [0095], [0120], [0129], [0147], [0168]).
Therefore, based on the teaching of Suzuki above, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to control an etching rate by controlling an additive to the etching solution and adjusting the temperature of the etching solution so that in the first etching process, the adhesion layer is etched faster than the metal region because in doing so would prevent the occurrence of electrical short circuit between adjacent pads due to the suspended part and the adhesion of the suspended part as foreign matter to the semiconductor substrate thus improving the quality and reliability of the semiconductor device (see Abstract and paragraphs [0095], [0120], [0129], [0147], [0168]).
In re claim 18, as applied to claim 16 above, Suzuki discloses wherein both of the first etching process and the second etching process are performed through wet etching processes (see paragraphs [0072], [0074], [0111], [0116], [0135]), and the first etching process and the second etching process are performed using different etching chemicals (paragraphs [0072], [0074], [0111], [0116], [0135], iodine solution and hydrogen peroxide solution).
In re claim 19, as applied to claim 16 above, Suzuki wherein the second etching process (S37) eliminates an undercut under the metal region 2h (see paragraph [0163] and fig. 19).
Claim(s) 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (U.S. Pub. 2011/0291270), newly cited, in view of Hwang et al. (U.S. Pub. 2012/0007230), of record.
In re claim 12, as applied to claim 10 above, Suzuki is silent to wherein the forming the metal region comprises plating a copper region over a metal seed layer, wherein the metal seed layer comprises the adhesion layer and a copper seed layer over the adhesion layer, and etching the copper seed layer, wherein the copper region and a remaining portion of the copper seed layer in combination form the metal region.
However, Hwang discloses in a same field of endeavor, a method for manufacturing a semiconductor device, including, inter-alia, wherein the forming the metal region comprises plating a copper region 123 over a metal seed layer (see paragraph [0017] and fig. 8B of Hwang), wherein the metal seed layer comprises the adhesion layer 117b and a copper seed layer 117a over the adhesion layer; and etching the copper seed layer, wherein the copper region and a remaining portion of the copper seed layer in combination form the metal region (see paragraphs [0015]-[0017] and fig. 8B of Hwang).  
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Hwang into Suzuki in order to enable wherein the forming the metal region comprises plating a copper region over a metal seed layer, wherein the metal seed layer comprises the adhesion layer and a copper seed layer over the adhesion layer, and etching the copper seed layer, wherein the copper region and a remaining portion of the copper seed layer in combination form the metal region in Suzuki to be performed because in doing so robust electrical performance of the semiconductor device can be obtain (see paragraph [0005] of Hwang).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 20, as applied to claim 16 above, Suzuki is silent to wherein forming the conductive feature comprises plating the metal region over the adhesion layer and wherein the adhesion layer is a blanket layer when the metal region is plated.
However, Hwang discloses in a same field of endeavor, a method for manufacturing a semiconductor device, including, inter-alia, wherein the forming the conductive feature comprises plating the metal region 123 over the adhesion layer 117 (see paragraph [0017] and fig. 8B of Hwang), and wherein the adhesion layer is a blanket layer when the metal region is plated (see paragraphs [0015]-[0017] and fig. 8B of Hwang).  
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Hwang into Suzuki in order to enable wherein forming the conductive feature comprises plating the metal region over the adhesion layer and wherein the adhesion layer is a blanket layer when the metal region is plated in Suzuki to be performed because in doing so robust electrical performance of the semiconductor device can be obtain (see paragraph [0005] of Hwang).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
					Allowable Subject Matter
Claims 1-7, 9, and 21 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of independent claim 1 as a whole taken alone or in combination, in particular, prior art of record does not teach “after the metal region is formed, forming a via over the metal line; and after the conductive feature is formed, performing a re-etching process, wherein in the re-etching process, the metal region is etched faster than the adhesion layer, wherein in the re-etching process, both the metal line and the via are etched", as recited in independent claim 1.
Claims 2-7, 9, and 21 also allowed as being directly or indirectly dependent of the allowed independent base claim 1.
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng et al.			U.S. Patent 8,659,155	Feb. 25, 2014.
Lin et al.			U.S. Patent 8,399,989	Mar. 19, 2013.
Liu et al.			U.S. Pub. 2013/0049194	Feb. 28, 2013.
Lee et al.			U.S. Pub. 2011/0210441	Sep. 1, 2011.
Kang et al.			U.S. Pub. 2009/0176363	Jul. 9, 2009.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892